MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                       Sep 18 2020, 8:47 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                        Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                       Attorney General
Madison, Indiana                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          September 18, 2020
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of J.C. (Minor                               20A-JT-545
Child)                                                    Appeal from the Switzerland
and                                                       Circuit Court
                                                          The Honorable W. Gregory Coy,
R.C. (Father),                                            Judge
Appellant-Respondent,                                     Trial Court Cause No.
                                                          78C01-1905-JT-6
        v.

Indiana Department of Child
Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020                 Page 1 of 13
      Crone, Judge.


                                             Case Summary
[1]   In this appeal, R.C. (Father) challenges the sufficiency of the evidence to

      support the termination of his parental relationship with his daughter, J.C.

      (Child). We affirm.


                                  Facts and Procedural History
[2]   Child was born in September 2007. For the first few months of Child’s life,

      Father resided with her and her mother, A.R. (Mother). Father moved out and

      was not the custodial parent. He did not have significant contact with Child

      during Child’s early years. In July 2017, the Indiana Department of Child

      Services (DCS), acting on a report of Mother’s drug use and neglect and

      Father’s inability to protect Child, filed a petition to have Child adjudicated a

      child in need of services (CHINS). Child was removed from Mother. Father

      was addicted to drugs, lacked a suitable home, and was in need of mental

      health treatment. Child initially was placed in relative care with her stepfather

      but later was moved into foster care. Father was transported to court from jail




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020   Page 2 of 13
      for the initial hearing and admitted to the CHINS allegations. The trial court

      issued an order designating Child a CHINS.


[3]   In August 2017, the trial court issued a dispositional order pursuant to which

      Father was required to maintain safe and stable housing; refrain from criminal

      activity; refrain from the use, manufacture, or distribution of any illegal

      controlled substances; submit to drug screens; participate in and complete

      services, including substance abuse and mental health treatment as well as

      therapeutic visits with Child and an intensive family preservation program; and

      attend all scheduled visits with Child. Throughout the pendency of the CHINS

      case, Father was in and out of jail. When he was not incarcerated, he lived in

      Hamilton County, Ohio. He did not participate in his court-ordered services

      and was noncompliant with the case plan. DCS conducted family meetings

      monthly, and Father attended two or three of the thirty meetings during the

      pendency of the proceedings. In July 2018, the trial court approved a

      concurrent permanency plan of reunification and adoption by the foster family.


[4]   In January 2019, Father was released from incarceration and indicated a

      renewed willingness to participate in services. DCS referred Father for therapy,

      case management, and supervised visitation. He did not initiate visitation or

      participate in any services. In March 2019, he moved from Ohio to Florida

      with a fifteen-year-old female. He did not notify DCS concerning this move.

      Shortly thereafter, he was arrested in Florida and charged with six felony

      counts of lewd and lascivious battery (including sexual intercourse and oral sex)

      with a person between at least twelve but under sixteen years of age. He did not

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020   Page 3 of 13
          notify DCS of these criminal charges, and DCS learned of them through an

          online court records database. He also had an active arrest warrant in Ohio for

          felony interference with custody. The warrant was forwarded to Florida, with

          extradition expected after the resolution of the Florida cases.


[5]       In May 2019, DCS filed a petition to terminate Father’s and Mother’s parental

          relationships with Child. Father was served at the Florida jail where he was

          awaiting trial and participated telephonically in the January 2020 factfinding

          hearing. In February 2020, the trial court issued an order terminating Father’s

          and Mother’s parental rights.1 Father now appeals. Additional facts will be

          provided as necessary.


                                           Discussion and Decision
[6]       Father contends that the trial court erred in terminating his parental relationship

          with Child. When reviewing a trial court’s findings of fact and conclusions

          thereon in a case involving the termination of parental rights, we first determine

          whether the evidence supports the findings and then whether the findings

          support the judgment. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We will set

          aside the trial court’s judgment only if it is clearly erroneous. Bester v. Lake Cty.

          Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “A judgment is clearly

          erroneous if the findings do not support the trial court’s conclusions or

      1
          Mother is not participating in this appeal, and her circumstances will be addressed only where relevant to
          Father’s case.




          Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020               Page 4 of 13
      the conclusions do not support the judgment.” In re A.G., 45 N.E.3d 471, 476

      (Ind. Ct. App. 2015), trans. denied (2016). Unchallenged findings stand as

      proven. T.B. v. Ind. Dep’t of Child Servs., 971 N.E.2d 104, 110 (Ind. Ct. App.

      2012), trans. denied. In conducting our review, we neither reweigh evidence nor

      judge witness credibility. E.M., 4 N.E.3d at 642. Rather, we consider only the

      evidence and inferences most favorable to the judgment. Id. “[I]t is not enough

      that the evidence might support some other conclusion, but it must positively

      require the conclusion contended for by the appellant before there is a basis for

      reversal.” Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011) (citations omitted).


[7]   “Parents have a fundamental right to raise their children – but this right is not

      absolute. When parents are unwilling to meet their parental responsibilities,

      their parental rights may be terminated.” Matter of Ma.H., 134 N.E.3d 41, 45-46

      (Ind. 2019) (citation omitted), cert. denied (2020). To obtain a termination of a

      parent-child relationship, DCS is required to establish in pertinent part:


              (A) that one (1) of the following is true:

              (i) The child has been removed from the parent for at least six (6)
              months under a dispositional decree.


              ….


              (B) that one (1) of the following is true:


              (i) There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement
              outside the home of the parents will not be remedied.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020   Page 5 of 13
              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the
              child.

              (iii) The child has, on two (2) separate occasions, been
              adjudicated a child in need of services;


              (C) that termination is in the best interests of the child; and

              (D) that there is a satisfactory plan for the care and treatment of
              the child.


      Ind. Code § 31-35-2-4(b)(2).


[8]   In recognition of the seriousness with which we address parental termination

      cases, Indiana has adopted a clear and convincing evidence standard. Ind.

      Code § 31-37-14-2; Castro v. State Office of Family & Children, 842 N.E.2d 367,

      377 (Ind. Ct. App. 2006), trans. denied. “Clear and convincing evidence need

      not reveal that the continued custody of the parents is wholly inadequate for the

      child’s very survival. Rather, it is sufficient to show by clear and convincing

      evidence that the child’s emotional and physical development are threatened by

      the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

      2013) (citation omitted). “[I]f the court finds that the allegations in a

      [termination] petition … are true, the court shall terminate the parent-child

      relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020   Page 6 of 13
        Section 1 – Father has failed to establish that the trial court
           clearly erred in concluding that there is a reasonable
      probability that the conditions that resulted in Child’s removal
        from or placement outside the home will not be remedied.
[9]   Father asserts that the trial court clearly erred in concluding that a reasonable

      probability exists that the conditions that led to Child’s removal or continued

      placement outside the home will not be remedied.2 When assessing whether

      there is a reasonable probability that conditions that led to a child’s removal

      will not be remedied, we must consider not only the initial basis for the child’s

      removal but also the bases for continued placement outside the home. In re

      A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. Moreover, “the trial

      court should judge a parent’s fitness to care for his children at the time of the

      termination hearing, taking into consideration evidence of changed

      conditions.” In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied.

      “Requiring trial courts to give due regard to changed conditions does not

      preclude them from finding that parents’ past behavior is the best predictor of

      their future behavior.” E.M., 4 N.E.3d at 643. “Due to the permanent effect of

      termination, the trial court also must evaluate the parent’s habitual patterns of

      conduct to determine the probability of future neglect or deprivation of the




      2
       Father also challenges the trial court’s conclusion that there is a reasonable probability that the
      continuation of the parent-child relationship poses a threat to Child’s well-being. Indiana Code Section 31-
      35-2-4(b)(2)(B) requires DCS to prove only one of the three circumstances listed. Because we find no error
      concerning the reasonable probability that the conditions prompting Child’s removal will not be remedied,
      we need not address the reasonable probability of a threat to Child’s well-being.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020                Page 7 of 13
       child.” J.T., 742 N.E.2d at 512. In making its case, “DCS need not rule out all

       possibilities of change; rather, [it] need establish only that there is a reasonable

       probability that the parent’s behavior will not change.” In re Kay.L., 867

       N.E.2d 236, 242 (Ind. Ct. App. 2007). The court may properly consider

       evidence of a parent’s substance abuse, criminal history, lack of employment or

       adequate housing, history of neglect, and failure to provide support. McBride v.

       Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App.

       2003).


[10]   Although the conditions that precipitated Child’s initial removal were largely

       attributable to Mother, i.e., Mother’s substance abuse, the initial allegations

       also listed Father’s inability to protect Child from Mother. At the time, Father

       was incarcerated. He remained unable to provide a safe and sober

       environment for Child due to his own illegal drug use, his frequent stints of

       incarceration, and his failure to visit Child or engage in services designed to

       develop a bond with her. The following unchallenged findings address the

       reasonable probability that the conditions that led to Child’s removal or

       continued placement away from Father will remain unremedied:3


                   9. The Court discredits the testimony of Father that he would be
                   able to turn his life around should he be given another chance.
                   The Court finds this unlikely because Father was given a chance
                   to do services, but left the state instead[,] as well as the number
                   [of] felony convictions Father has had[,] as well as the fact that



       3
           In this excerpt, we refer to the parties as previously designated.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020   Page 8 of 13
               he has been arrested for more potential felonies in March 2019,
               which is more than a year after this case started.

               10. The Court finds that the conditions that led to removal of
               Child will not be remedied with regard to Father because Father
               voluntarily left the state instead of doing the services required for
               reunification, that his voluntary departure from the state and
               subsequent incarceration caused DCS’s inability to provide those
               services along with Father[’]s history of incarceration[,] coupled
               with his current pending charges[,] demonstrate that Father has
               been given many chances to remedy the conditions of removal
               but he has chosen not to do so.


       Appealed Order at 2-3.


[11]   As reflected in the unchallenged findings, the trial court found the most

       significant conditions to include Father’s criminal history, his current criminal

       activity, his repeated incarcerations, and the serious nature of the felony charges

       pending against him. As the findings reflect, the most significant change in

       conditions during the pendency of the case came when Father chose to move to

       Florida and essentially forgo the services that might have salvaged his parental

       relationship with Child. At the factfinding, Father testified telephonically

       concerning his plan to return from Florida to complete his court-ordered

       services, get a job, and establish a bond with Child, all after being acquitted in

       Florida and not extradited to Ohio. The trial court found this plan to be

       speculative and incredible, a sadly familiar refrain that portends a similar

       outcome, were Father afforded another chance to parent Child. We decline

       Father’s invitation to reweigh evidence and reassess credibility. Father has

       failed to demonstrate clear error in the trial court’s conclusion that there is a
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020   Page 9 of 13
       reasonable probability that the conditions that led to Child’s removal from or

       continued placement outside the home will remain unremedied.


         Section 2 – Father has failed to establish that the trial court
        clearly erred in concluding that termination is in Child’s best
                                   interests.
[12]   Father concedes that “the evidence presented by the DCS regarding ‘best

       interests’ was at least partially legally sufficient to the extent the evidence

       supporting the determination that the reason for removal would not be

       remedied is determined to be supported.” Appellant’s Br. at 13. Because his

       concession is only partial, we will briefly address what we believe to be his

       argument concerning Child’s best interests.


[13]   To determine what is in the best interests of a child, we must look at the totality

       of the circumstances. In re A.W., 62 N.E.3d 1267, 1275 (Ind. Ct. App. 2016).

       The trial court “need not wait until a child is irreversibly harmed before

       terminating the parent-child relationship.” S.E. v. Ind. Dep’t of Child Servs., 15

       N.E.3d 37, 47 (Ind. Ct. App. 2014), trans. denied. Although not dispositive,

       permanency and stability are key considerations in determining the child’s best

       interests. In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). “A parent’s historical

       inability to provide a suitable environment along with the parent’s current

       inability to do the same supports a finding that termination of parental rights is

       in the best interests of the children.” In re A.P., 981 N.E.2d 75, 82 (Ind. Ct.

       App. 2012) (quoting Lang v. Starke Cty. Office of Family & Children, 861 N.E.2d

       366, 373 (Ind. Ct. App. 2007), trans. denied). Likewise, “the testimony of the

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020   Page 10 of 13
       service providers may support a finding that termination is in the child’s best

       interests.” In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010), trans. dismissed.


[14]   Father claims that the trial court improperly terminated his rights based solely

       on evidence that the preadoptive foster parents can provide a “better” home for

       Child. See In re R.A., 19 N.E.3d 313, 321 (Ind. Ct. App. 2014) (mere fact that

       children are in better home cannot be sole basis for termination), trans. denied

       (2015). Here, FCM Kimberly Lawrence testified that termination and adoption

       are in Child’s best interests. Guardian ad litem Carol Ann Sublett testified that

       when Child saw Father at one of the family team meetings, Child told her that

       she did not know Father and did not want to be with him or visit him.

       Similarly, Child’s therapist, Whitney Pelehowski, indicated that Child did not

       know or trust Father and did not want to have visits with him. She emphasized

       that Child was reticent to trust or develop bonds with people but that, as of the

       time of the factfinding hearing, she had developed a healthy bond with her

       preadoptive foster family, who earned her trust by setting boundaries and

       expectations. Community case manager Melanie Thomas worked with Child

       for about two years. Thomas described Child’s negative behaviors and opined

       that instability and inconsistent parenting would likely lead to more behavior

       problems and rebellion. She observed that Child had matured in the two years

       that she had been in her preadoptive foster placement. The fact that the

       professionals involved with Child came to the same conclusion that Child was

       showing great improvement and maturation in the care of the foster parents and




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020   Page 11 of 13
       that adoption is in her best interests does not mean that the trial court based its

       decision solely on this factor.


[15]   The totality of the circumstances shows that Father has been incarcerated4 off

       and on for approximately seven years of Child’s life and has not spent any

       significant time with her since she was a baby. His criminal record includes

       four felony convictions, and at the time of the factfinding, he faced additional

       felony charges in Florida and Ohio. When he was not incarcerated, he used

       illegal drugs, including cocaine, marijuana, methamphetamine, and

       amphetamine. He was referred for substance abuse treatment, which he failed

       to complete. In fact, he did not complete any of his court-ordered services

       when he was outside the Indiana Department of Correction, and when he was

       afforded yet another opportunity to visit Child and develop a bond with her

       after his January 2019 release, he moved to Florida instead. He now asks for

       more time to demonstrate that he is earnest in his resolve to parent Child.

       Sadly, that ship has sailed. Child is nearly a teenager and deserves the stability

       and security that have eluded her for most of her life. Her preadoptive foster

       family, the only family she knows and trusts, has given her that stability and

       security. The totality of the circumstances supports the trial court’s conclusion

       that termination is in Child’s best interests. Based on the foregoing, we




       4
        Our supreme court has emphasized that incarceration is an insufficient basis upon which to terminate a
       parent’s rights. K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 644 (Ind. 2015) (citing G.Y., 904 N.E.2d at 1264-
       66). However, the record here clearly shows that the trial court relied not only on what Father did not or
       could not do as a result of his incarceration but also on what he failed to do when he was not incarcerated.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020                      Page 12 of 13
       conclude that Father has failed to demonstrate clear error in the trial court’s

       decision to terminate his parental relationship with Child. Consequently,

       we affirm.


[16]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-545 | September 18, 2020   Page 13 of 13